Case 2:18-cv-07011-JMA-AYS Document 111-1 Filed 03/26/21 Page 1 of 3 PageID #: 1851




                    EXHIBIT “1”
Case
 Case2:18-cv-07011-JMA-AYS
       2:18-cv-07011-JMA-AYS Document
                              Document111-1
                                       91 Filed
                                            Filed12/18/20
                                                  03/26/21 Page
                                                            Page1 2ofof2 3PageID
                                                                           PageID#:#:1601
                                                                                      1852




                                         December 17, 2020




   Honorable Joan M. Azrack, U.S.D.J.
   United States District Court: Eastern District
   225 Cadman Plaza East
   Brooklyn, New York 11201

                                                    Re:   Lepper v. Village of Babylon, et al.
                                                          Case No.: 2:18-CV-07011
                                                          Our File No.: PDG/EPT 148530-752

   Dear Honorable Judge Azrack:

          Defendants write to update this Honorable Court on the status of discovery in the above
   matter as directed by Your Honor’s status order of December 11, 2020.

          Counsel for Plaintiffs and Defendants have met and conferred regarding discovery on two
   separate occasions: December 15 and 16, 2020. The parties were unable to come to an agreement
   regarding the status of discovery in this matter. The parties agreed to write separate letters
   regarding the status of discovery. To resolve outstanding discovery, the Defendants request a
   conference before this Honorable Court.

          Initial disclosures from the parties have been exchanged, except an updated computation
   of damages and copies of legal bills and other documents regarding expenses claimed in this action.
   If medical treatment is being claimed, authorizations for the providers’ records are demanded.
Case
 Case2:18-cv-07011-JMA-AYS
       2:18-cv-07011-JMA-AYS Document
                              Document111-1
                                       91 Filed
                                            Filed12/18/20
                                                  03/26/21 Page
                                                            Page2 3ofof2 3PageID
                                                                           PageID#:#:1602
                                                                                      1853




   The plaintiffs had left open the Rule 26 disclosure on damages pending completion of discovery
   and we are seeking a final computation of damages. We also submit that this is an appropriate
   time to exchange contention interrogatories.

           On December 15 and 16, 2020, the parties had discussed the exchange of expert reports.
   We had expected plaintiffs to provide an expert exchange of the engineer who prepared a statement
   that he found the tree house to be safe for the purposes of the agreement regarding the stay of the
   use of the tree house and the enforcement of the Code pending this litigation when the matter was
   presided by Judge Bianco. For the first time on December 15, we learned that plaintiffs would
   only seek to call Mr. Brown as a fact witness and will not seek to introduce him as an expert
   witness. Since the plaintiffs represent that they will have no expert exchange, we had requested
   thirty days to provide our exchange. Plaintiffs suggested January 5, 2021 instead, to which we
   agreed, but we requested expert depositions including Mr. Brown that plaintiffs identified as a fact
   witness.

           Deferring for now whether plaintiff’s witness Mr. Brown can appropriately be called as a
   fact witness when he has rendered opinion in this case in his capacity as an expert, we submit that
   we are entitled to his testimony to ascertain what he observed and what information he will provide
   as a fact witness since plaintiffs do not intend to employ his services as an expert witness.

           Defendants have requested the videos that plaintiffs’ counsel took of defendants during
   their depositions and the videos that were taken at the site inspection conducted on August 31,
   2020. A video was also taken by plaintiffs’ counsel of an inspection of a hypodermic needle that
   Mr. Lepper contends he found on or near his property. We request a copy of that video as well.

           As to our expert exchange, after six court orders, the Defendants were finally given access
   to the tree house for examination by their expert Joseph Danatzko, P.E. During the inspection,
   Mr. Danatzko noted immediate safety hazards regarding the tree house, prompting Defendants to
   make application before Your Honor seeking to have the tree house removed. Mr. Danatzko
   provided a detailed affidavit regarding pressing safety concerns about the tree house.

           We are prepared to go forward with expert discovery. We note that expert discovery was
   delayed due to plaintiffs’ denying access for review of the tree house. Plaintiffs’ counsel represents
   now that he will not use the services of any expert. We do intend to employ the services of an
   expert in the defense of the multiple claims.

          Defendants have done their best to move forward with discovery in this litigation despite
   several roadblocks from plaintiffs that have been documented in prior applications to this
   Honorable Court. We look forward to discussing this matter further with this Honorable Court.

                                                  Respectfully submitted,

                                                  KELLY, RODE & KELLY, LLP

                                          BY: _       Eric P. Tosca_____________
                                                       Eric P. Tosca
